IN THE
                           TENTH COURT OF APPEALS

                               No. 10-21-00155-CV

                    IN THE INTEREST OF T.R.S.U., A CHILD



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-2405-4


                           MEMORANDUM OPINION

       On August 12, 2021, the Clerk of this Court notified Appellant that we have not

received the docketing statement and that this appeal would be dismissed if the

docketing statement was not filed within twenty-one days of the date of the letter. No

response has been received from Appellant. Accordingly, the appeal is dismissed. See

TEX. R. APP. P. 42.3(c).



                                              MATT JOHNSON
                                              Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed September 22, 2021
[CV06]